Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/19/2022 has been entered. Claims 1, 3-8, and 10-13 are now allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jae Y. Park on 07/28/2022.
The application has been amended as follows: 
In claims 8 and 11: delete a phrase “” in lines 10 and 11 after a term “to”

In claim 12: replace a phrase “” by “the overload state” in line 2 after a term “at”.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, and 10-13 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein the motion controller generates the corrected speed profile having a constant speed section and a positive acceleration section subsequently in succession with the constant section when the servo driver is at the overload state.” with respect to claim 1,  

“wherein the motion controller generates the corrected speed profile having a constant speed section and a positive acceleration section subsequently in succession with the constant section when the servo driver is at the overload state.” with respect to claim 8.

wherein the corrected speed profile includes a first acceleration section having a first acceleration rate and a second acceleration section having a second acceleration rate higher than the first acceleration rate and being subsequently in succession with the first acceleration section when the servo driver is at the overload state.” with respect to claim 11. 

Claim 4 is also allowable for the reason mentioned in the previous office action.

Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846